Citation Nr: 0215364	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to June 10, 1999 for 
the assignment of a 100 percent evaluation for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs
	(AGO-10 Berks County)
 

WITNESSES AT HEARING ON APPEAL

Appellant and his son.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2000 rating action of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted a 100 
percent evaluation for the veteran's service-connected 
bilateral hearing loss. 

The veteran was afforded a video hearing before the 
undersigned Member of the Board in August 2002.  

FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal. 

2.  A claim seeking entitlement to an increased evaluation 
for service-connected bilateral hearing loss was received by 
the RO on February 3, 2000.  


CONCLUSION OF LAW

The criteria for an effective date prior to June 10, 1999 for 
a 100 percent disability evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.114, 3.155, 3.400, 
4.86 (2001); 38 C.F.R. § 4.86 (1999); 66 Fed.Reg. 45620 (Aug. 
29, 2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

In deciding this claim, the Board has considered the recent 
enactment of the VCAA and implementing regulations.  In a 
case such as this, however, where the law and not the 
evidence is dispositive, the Board finds that a remand to 
consider application of the VCAA would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Additionally, the Board notes that the 
rating decision and statement of the case issued by the RO 
advised the veteran advised of the laws and regulations 
pertinent to his earlier effective date claim.   The veteran 
and his representative have provided argument on the 
pertinent fact in statements associated with the claims 
folder and by testimony at a videoconference hearing in 
August 2002.  The record was left open for a period of 60 
days following the hearing in order to allow the veteran an 
additional opportunity to submit additional evidence for the 
Board's consideration.  No evidence was submitted.  
Therefore, having the Board render its decision on his appeal 
at this time will not prejudice the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The Board further finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to assign earlier effective dates for an increased 
rating for bilateral hearing loss.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.

The statement of the case and supplemental statement of the 
case also provided notice to the veteran of what the evidence 
of record, including evidence provided by the appellant, 
revealed.  Finally, these documents provided notice why this 
evidence was insufficient to assign an earlier effective 
date, as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA did to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Background and Analysis:

Service connection for hearing loss was granted by original 
rating action of December 1958.  In June 1983, the veteran 
submitted a three-page statement claiming that his service-
connected hearing loss disability had worsened.  A rating 
decision in November 1983 increased the evaluation of the 
veteran's service-connected hearing loss to 40 percent 
disabling, effective April 28, 1983.  

Thereafter, in February 2000, the veteran again claimed that 
his hearing disability had worsened.  He was afforded a VA 
examination and VA outpatient treatment records were 
associated with his claims folder.  In an April 2000 rating 
action, a 100 percent evaluation was assigned for the 
veteran's bilateral hearing loss, effective February 3, 2000.  

The veteran disagreed with the effective date assigned.  

Additional VA outpatient treatment records for the period 
from July 1997 to May 2001 were associated with the veteran's 
claims folder.  In May 2002, the RO assigned a 70 percent 
evaluation for bilateral hearing loss from February 1, 1999 
to June 9, 1999, and a 100 percent evaluation, effective from 
June 10, 1999.  

The veteran contends that his bilateral hearing loss 
deteriorated significantly in the mid to late 1980's.  He 
argues that the VA Medical Center should have advised the RO 
at that time that his hearing condition had worsened.  
Additionally, he expresses frustration that the RO never 
advised him of the steps necessary to file a claim for an 
increased rating.  As such, he alleges, an earlier effective 
date is warranted for the assignment of a 100 percent 
evaluation of his service-connected bilateral hearing loss.  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
The law also provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(1), (2).

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  38 C.F.R.  §§ 
3.151(a), 3.160 (2001).  However, under certain 
circumstances, VA and private medical records may constitute 
an informal claim for increase or to reopen a compensation 
claim.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  

The Board has carefully reviewed the veteran's claims folder 
and considered the arguments presented at the aforementioned 
videoconference hearing.  However, the Board can find no 
evidence of receipt of a formal or informal claim for 
increase subsequent to the rating decision of November 1983 
until receipt of the veteran's claim for increase received on 
February 3, 2000.  There are no statements submitted, reports 
of contact or outpatient or hospital examination reports that 
could be construed as an informal application for an 
increase.  

As such, pursuant to 38 C.F.R. § 3.400, the veteran would be 
entitled to an effective date within one year from February 
2000, the date of receipt of his claim, provided it is 
factually ascertainable that an increase in disability had 
occurred.  Accordingly, the Board must review the medical 
evidence of record for the period from February 1999 to 
February 2000 to determine the nature and severity of the 
veteran's service-connected bilateral hearing loss.  

Review of the records is complicated by the fact that the 
rating criteria for hearing loss changed on June 10, 1999.  
Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2001).  
The old criteria are applied to the period prior to the 
effective date of the changed regulations since application 
of the new criteria prior to their effective date would not 
be in accord with the law or regulations by which the Board 
is bound in its decisions.  38 U.S.C.A. §§ 5110(g); 38 C.F.R. 
§§ 3.114, 3.400(p).  Accordingly, the Board must determine 
the appropriate rating for hearing loss under the old and new 
criteria in effect from February 3, to June 9, 1999, and 
under the new criteria for the period starting June 10, 1999.  
Karnas. 

Under 38 C.F.R. § 4.85, Diagnostic Code 6100, evaluations for 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability for bilateral service- connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from level I for essential normal acuity 
through level XI for profound deafness.

On the authorized audiological evaluation in February 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

100
100
110
110
LEFT

100
NR
110
NR

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 60 percent in the left ear.  
The average puretone threshold loss for each ear was 105 
decibels.  Under the Rating Schedule these figures correspond 
to Level XI hearing for the right ear, and Level VIII hearing 
for the left ear.  This combination corresponds to a 70 
percent evaluation under the Schedule in effect prior to June 
10, 1999.  

The new criteria in effect provide higher evaluations for 
exceptional patterns of hearing impairment.  Under the 
Schedule in effect from June 10, 1999, the veteran is 
entitled to a 100 percent evaluation.  

Based upon the foregoing, the Board finds that it is 
factually ascertainable that an increase in the veteran's 
bilateral hearing loss disability occurred within one year 
prior to the filing of his claim for increase.  Accordingly, 
assignment of an effective date of February 3, 1999 for the 
assignment of a 70 percent evaluation of bilateral hearing 
loss, and June 10, 1999 for the assignment of a 100 percent 
evaluation is appropriate.  

In making these determinations, the Board has considered the 
veteran's arguments that the VA Medical Center failed to 
notify the RO of an increase in severity of the veteran's 
service-connected bilateral hearing loss.  The Board, 
however, can find no regulation or law that imposes a duty to 
notify upon VA Medical Centers to sua sponte inform a RO that 
an appellant may have possible entitlement to a benefit.  
Additionally, the Board has considered the veteran's argument 
that the RO failed to notify him of his right to seek an 
increase evaluation for his service-connected hearing loss.  
However, the record reflects that the veteran was aware of 
his right to seek an increased evaluation.  In this regard, 
after the initial grant of service connection in 1958, in 
June 1983, the veteran applied for an increased evaluation.  
Additionally, there is no credible evidence that the RO 
attempted to dissuade him from filing a claim.  

Accordingly, for the foregoing reasons, the benefit sought on 
appeal is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date prior to June 10, 1999 for a 
100 percent disability rating for bilateral hearing loss is 
denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

